DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 2/12/2020, 5/18,2020, 9/25/2020 and 8/25/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 9, 10, 12, 13 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al (US 2016/0223723 A1).
In regard to claim 21, Han et al discloses an electrically tunable metasurface, comprising: an array of subwavelength metasurface unit elements (page 2, sections [0053-0057], Figure 1, “170, NAL”), each unit element comprising: a bottom conductive layer (page 5, sections [0106-0109], Figure 18, “210”); an insulating layer overlying the bottom conductive layer (Figure 18, “250”); an active layer overlying the insulator layer (Figure 18, “235”); and a top conductive layer overlying the active layer (Figure 18, “NA”), wherein the active layer comprises a phase change material (Figure 18, “230,” re: permittivity variation layer) having a phase controllable via an electrical coupling to at least one of the bottom conductive layer or the top conductive layer (page 3, section [0061] & page 5, section [0095]).
Regarding claim 1, Han et al discloses wherein the electrical coupling is to the top conductive layer of the unit elements, and the phase is controllable via resistive heating produced by a flow of a control current through the top conductive layer of the unit elements (page 3, section [0062]).  
Regarding claim 2, Han et al discloses wherein the phase change material is vanadium dioxide (VO2) (page 3, section [0062]).   
Regarding claim 4, Han et al discloses wherein: each of the bottom conductive layer and the top conductive layer comprises at least one of: a) a metal; b) a semiconductor; c) a transparent conducting oxide; and d) a transition metal nitride (page 2, section [0054] & page 3, section [0060]).  
Regarding claim 5, Han et al discloses wherein: the metal comprises one or a combination of: a1) silver, a2) copper, a3) aluminum, and a4) gold (page 3, section [0060]).  
Regarding claim 9, the limitation wherein: the active layer is grown onto the insulating layer via a deposition process is merely a product-by-process limitation and it has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore, said limitation is being treated as being anticipated.  
Regarding claim 10, Han et al discloses wherein: the bottom conductive layer is gold (Au) (page 3, section [0063]), the insulating layer is aluminum oxide (A2O3) (page 4, section [0079]), and the top conductive layer is gold (Au) (page 3, section [0060]).  
Regarding claim 12, Han et al discloses wherein: the bottom conductive layer (Figure 18, “210”) and the insulating layer (Figure 18, “250”) are part of respective contiguous layers that are common to the unit elements, and the active layer (Figure 18, “235”) and the top conductive layer of the unit elements (Figure 18, “NA”) are formed according to a periodic pattern of the array (page 5, section [0108]).  
Regarding claim 13, Han et al discloses wherein: the periodic pattern comprises a shape of a strip with i) a length that extends over an entire length of the array, and ii) a width that is provided by a same width of the active layer and the top conductive layer (page 2, section [0059], Figure 1, “NA, NAL”).  
Regarding claim 16, Han et al discloses wherein for an incident light having a wavelength in a range of 1200 nm to 2000 nm, the electrically tunable metasurface is configured to provide a continuous phase shift in a range of 0 degrees to 180 degrees responsive to a variation of the control current (page 4, section [0075]).  
Regarding claim 17, Han et al discloses said electrically tunable metasurface comprising an electrical bias supply that is electrically coupled to the top conductive layer and is configured to generate the flow of the control current (page 2, section [0055], Figure 1, “190”).  
Regarding claim 18, Han et al discloses a wavefront manipulation system, comprising: said electrically tunable metasurface wherein the wavefront manipulation system is configured to implement functionality of one of: a) beam steering, b) focusing lens, c) polarization control, d) holographic imaging, e) absorber, and f) color filtering (page 1, section [0005]).  
Regarding claim 19, Han et al discloses wherein: the electrical coupling is to the top conductive layer and to the bottom conductive layer of the unit elements, and the phase is controllable via an electric field produced by a voltage differential between the top conductive layer and the bottom conductive layer of the unit elements (page 1, section [0005], Figure 2, “190, 110, NA”).  
Regarding claim 20, Han et al discloses wherein the phase change material is vanadium dioxide (VO2) (page 3, section [0062]).  

Allowable Subject Matter
Claims 3, 6-8, 11, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 3: an electrically tunable metasurface as claimed, specifically wherein the phase change material is germanium antimony telluride (GST).  
The prior art fails to teach a combination of all the claimed features as presented in claim 6: an electrically tunable metasurface as claimed, specifically wherein: the semiconductor comprises one or a combination of: b1) gallium arsenide (GaAs), and b2) silicon.  
The prior art fails to teach a combination of all the claimed features as presented in claim 7: an electrically tunable metasurface as claimed, specifically wherein: the transparent conducting oxide comprises one or a combination of: c1) indium tin oxide (ITO), c2) aluminum-doped zinc oxide (AZO), and c3) aluminum-doped zinc oxide (GZO).
The prior art fails to teach a combination of all the claimed features as presented in claim 8: an electrically tunable metasurface as claimed, specifically wherein: the transition metal oxide comprises one or a combination of: d1) titanium nitride (TiN), and d2) zirconium nitride (ZrN).  
The prior art fails to teach a combination of all the claimed features as presented in claim 11: an electrically tunable metasurface as claimed, specifically wherein: the bottom conductive layer is gold (Au), the insulating layer is silicon dioxide (SiO2), and the top conductive layer is gold (Au).  
The prior art fails to teach a combination of all the claimed features as presented in claims 14 and 15: an electrically tunable metasurface as claimed, specifically wherein: a period of the periodic pattern is 400 nm, the same width of the active layer and the top conductive layer is 210 nm, a thickness of the bottom conductive layer is 150 nm, a thickness of the insulating layer is 50 nm, a thickness of the active layer is 40 nm, and a thickness of the top conductive layer is 40 nm.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 5, 2022